Citation Nr: 1139489	
Decision Date: 10/25/11    Archive Date: 11/07/11

DOCKET NO.  09-40 754	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Whether new and material evidence has been received to reopen the previously denied service connection claim for a kidney disorder.  

2.  Whether new and material evidence has been received to reopen the previously denied service connection claim for a psychiatric disorder.  

3.  Entitlement to service connection for hypertension.  

4.  Entitlement to service connection for a heart disorder.  

5.  Entitlement to service connection for jungle rot of the feet.  


REPRESENTATION

Veteran represented by:	Larry S. Shelton, Attorney


WITNESSES AT HEARING ON APPEAL

The Veteran and his niece


ATTORNEY FOR THE BOARD

Christopher McEntee, Counsel 


INTRODUCTION

The Veteran served on active duty from January 1966 to August 1968.    

This case comes before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision of the Louisville, Kentucky Department of Veterans Affairs (VA) Regional Office (RO).  

In this decision, the Board will find that new and material evidence has been submitted to reopen the Veteran's service connection claims for renal and psychiatric disorders.  The underlying issues, and the other service connection issues on appeal, are addressed further in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.


FINDINGS OF FACT

1. In an unappealed October 1970 rating decision, the RO denied the Veteran's original service connection claim for a kidney disorder.     

2. In an unappealed October 1970 rating decision, the RO denied the Veteran's original service connection claim for a psychiatric disorder.     

3. In January 2008, the Veteran filed a claim to reopen his service connection claim for a kidney disorder.  

4. In January 2008, the Veteran filed a claim to reopen his service connection claim for a psychiatric disorder.  

5. In the November 2008 rating decision on appeal, the RO denied the Veteran's claim to reopen his service connection claim for a kidney disorder.  

6. In the November 2008 rating decision on appeal, the RO denied the Veteran's claim to reopen his service connection claim for a psychiatric disorder.  

7. VA has received new and material evidence that warrants a reopening of the Veteran's service connection claim for a kidney disorder.  

8. VA has received new and material evidence that warrants a reopening of the Veteran's service connection claim for a psychiatric disorder.  


CONCLUSIONS OF LAW

1. An October 1970 rating decision that denied the Veteran's service connection claim for a kidney disorder is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.200 (2011).   

2. An October 1970 rating decision that denied the Veteran's service connection claim for a psychiatric disorder is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.200 (2011).   

3. New and material evidence has been received to reopen the claim of service connection for a kidney disorder.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011).     

4. New and material evidence has been received to reopen the claim of service connection for a psychiatric disorder.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011).     


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

At the outset, the Board notes that while the VA may not be in complete compliance with every aspect of the Veterans Claims Assistance Act of 2000, 38 U.S.C.A. §§ 5102, 5103, 5103A, and 5107 (West 2002) (VCAA) with respect to the Veteran's claims to reopen, the Board has determined that the evidence supports a grant of the benefits sought.  Consequently, any lack of notice and/or development under the VCAA cannot be considered prejudicial to the Veteran, and remand for such notice and/development would be an inefficient use of VA time and resources.

II.  The Claim to Reopen the Claims for Service Connection

In May 1970, the Veteran filed original service connection claims for kidney and psychiatric disorders.  He claimed that a left nephrectomy he underwent during service was caused by an injury sustained during basic training.  Also, he claimed that a nervous disorder developed during service.  In an unappealed October 1970 rating decision, the RO denied the Veteran's claims.  As the Veteran did not appeal that decision, the decision became final.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.200.  

In January 2008, the Veteran filed a claim to reopen his service connection claims for kidney and psychiatric disorders.  In the November 2008 rating decision on appeal, the RO denied the Veteran's claims to reopen.    

Service connection for VA compensation purposes will be granted for a disability resulting from disease or injury incurred in the line of duty or for aggravation of a preexisting injury in the active military, naval or air service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2011).  

Where a service connection claim has been finally decided, VA, before addressing that claim anew, must first determine whether new and material evidence has been submitted to reopen that claim.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011).  If new and material evidence is presented or secured with respect to a final decision, the Secretary shall reopen and review the former disposition of that claim.  38 U.S.C.A. § 5108.

The requirement of submitting new and material evidence to reopen a claim is a material legal issue that the Board is required to address on appeal regardless of the RO's determination.  Barnett v. Brown, 83 F.3d 1380, 1383-84 (Fed. Cir. 1996). 

To address the merits of the Veteran's underlying service connection claims therefore, the Board must first decide whether VA has obtained new and material evidence since the final October 1970 rating decision that denied the Veteran's claims to service connection.    

VA regulations define "new" evidence as existing evidence not previously submitted to agency decision makers.  "Material" evidence is defined as existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156(a).  New and material evidence cannot be cumulative or redundant.  Id.  

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992). 

Again, the RO denied the Veteran's claims to service connection in October 1970.  To determine whether new and material evidence has been submitted since then, the Board must compare the evidence of record at the time of that decision with the evidence of record received since that decision.

      Evidence of Record in October 1970 

The relevant evidence of record in October 1970 consisted of: January 1966 enlistment reports of medical examination and history that are negative for kidney and psychiatric disorders; service treatment records that are negative for psychiatric disorders, but which indicate that, in July 1966, the Veteran underwent a left nephrectomy; an August 1966 hospital report which detailed the Veteran's surgery, and which characterized the Veteran's kidney disorder as "congenital"; July 1968 separation reports of medical examination and history that are negative for kidney and psychiatric disorders; a March 1970 private medical report that noted a diagnosis of "agitated depression"; and a July 1970 VA examination report that noted the Veteran's in-service left nephrectomy, noted chronic renal disease, and noted agitated depression.  

Based on this evidence, the RO denied the Veteran's claims to service connection for renal and psychiatric disorders.  Again, that October 1970 rating decision became final.  It is therefore not subject to revision upon the same factual basis.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.200.

	Evidence of Record Dated Since October 1970 

The evidence that must be considered in determining whether there is a basis for reopening the Veteran's claims is relevant evidence that has been added to the record since the final October 1970 rating decision.  The voluminous evidence of record included in the claims file since October 1970 is certainly new evidence.  The Board also finds certain of this new evidence to be material evidence.  In particular, the Board finds material the July 2008 statement by a treating VA physician that the "left nephrectomy [was] secondary to trauma in the late 1960s[.]"  The Board also finds the lay statements of record attesting to the Veteran's sound health prior to entry into service to be material.  These statements suggest that the Veteran either did not have a congenital renal disorder upon entry into service, or that such a disorder was aggravated by service.  See Davidson v. Shinseki, 581 F.3d 1313, 1316   (Fed. Cir. 2009) (in certain circumstances, lay evidence may be sufficient to establish a medical diagnosis or nexus).  Furthermore, this evidence is particularly important in light of the fact that the medical personnel who have commented on the Veteran's service connection claim for a kidney disorder have not addressed the issue under the proper legal standard (see Remand, below).  

Moreover, the Board finds the medical evidence of record directly relating the Veteran's psychiatric problems to his in-service kidney problems to be material as well.  As indicated, an April 1987 VA examiner stated that the kidney problems "precipitated" the Veteran's major depressive disorder.  

In sum, certain of the new evidence comprises evidence that relates to unestablished facts necessary to substantiate the Veteran's claims.  38 C.F.R. § 3.156.  

Accordingly, the Veteran's claim to reopen the claims for service connection for kidney and psychiatric disorders is granted.  Having reopened the Veteran's claims, the next question is whether the Board is permitted to conduct a de novo review at this time.  See Bernard v. Brown, 4 Vet. App. 384 (1994) (in assessing claims to reopen, the Board must determine whether the Veteran has been given adequate notice of the need to submit evidence or argument on that question, and an opportunity to address the question at a hearing, and, if not, whether the Veteran is prejudiced thereby).  In this matter, the Board finds a remand appropriate for additional medical inquiry.  


ORDER

New and material evidence having been submitted, the claim for service connection for a kidney disorder is reopened; to this extent only, the appeal is allowed.

New and material evidence having been submitted, the claim for service connection for a psychiatric disorder is reopened; to this extent only, the appeal is allowed.




REMAND

The Board finds that a remand is warranted for each of the pending service connection claims before the Board.  

	Kidney Disorder

As indicated, additional medical inquiry is necessary into whether the Veteran's current residuals of his in-service nephrectomy should be service connected.  

The medical evidence now in the claims file indicates that a congenital disorder led to the Veteran's left nephrectomy.  That was the finding of the medical professional who conducted the left nephrectomy in July 1966.  Also, that was the finding of the physician who conducted the May 2011 VA compensation genitourinary examination.  The Board moreover notes no medical evidence of record that affirmatively states that the Veteran's in-service kidney disorder was not a congenital disorder.  

Nevertheless, the record also indicates that the kidney disorder was not noted at the time of the Veteran's entry into active service.  As such, the record indicates that the presumption of sound condition was not rebutted prior to the Veteran's enlistment in January 1966.  See 38 U.S.C.A. § 1111.  

Moreover, the record indicates (as noted by the May 2011 VA examiner) that the Veteran's kidney disorder - albeit congenital - is a disease rather than a defect.  See VAOPGCPREC 67-90 (July 18, 1990); VAOPGCPREC 82-90 (July 18, 1990).    

	Psychiatric, Heart, and Hypertension Disorders

The Veteran maintains that his hypertension, and his heart and psychiatric disorders, are caused by his kidney disorder.  Each of these claims is inextricably intertwined with the service connection claim for a kidney disorder.  The Board will not issue a decision on these claims at this time, therefore.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both are adjudicated).

	Jungle Rot of the Feet

The Veteran's service treatment records do not indicate an in-service skin disorder of the feet.  However, the July 1970 VA examination report noted the Veteran's complaints of in-service skin eruptions on his left foot that had "continued."  The Veteran's service personnel records document active service in Southeast Asia.  Also, in his many lay statements of record, the Veteran indicates that he has experienced a continuity of symptomatology of his skin disorder from service to the present.  Based on his statements, the Veteran should be provided with a VA skin examination into his claim.  See Davidson, supra.  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be furnished with a 38 C.F.R. § 3.159(b) notice letter as to his claims.  This letter should include a description of the provisions of 38 C.F.R. § 3.310.

2.  The Veteran should then be afforded a VA genitourinary examination to determine the nature and etiology of his claimed kidney disorder.  The claims file must be made available to and reviewed by the examiner in conjunction with the examination, and the examination report should reflect that such a review was made.

The examiner should provide an opinion as to whether clear and unmistakable evidence demonstrates that the Veteran entered service with a kidney disease.  If the examiner finds that the Veteran clearly and unmistakably entered service with his kidney disease, the examiner should then provide another opinion, stating whether clear and unmistakable evidence demonstrates that the Veteran's kidney disease was not aggravated by service.  If the VA examiner cannot find that clear and unmistakable evidence demonstrates that the Veteran's kidney disorder preexisted service, and was not aggravated by service, an opinion should be provided as to whether the current disorder is at least as likely as not (e.g., a 50 percent or greater probability) etiologically related to service.

All opinions must be supported by a complete rationale in a typewritten report.

3.  Depending on the VA genitourinary examination findings, the RO should consider providing VA examinations to the Veteran to assess whether his heart, hypertension, and psychiatric disorders are etiologically related to his kidney disorder.  38 C.F.R. § 3.310.  

4.  Irrespective of findings regarding the kidney disorder, the Veteran should be scheduled for a VA skin examination with an appropriate specialist to determine the nature and etiology of the claimed skin disorder of the feet.  The claims file must be made available to and reviewed by the examiner in conjunction with the examination, and the examination report should reflect that such a review was made.  The examiner should provide an opinion as to whether it is at least as likely as not (a probability of 50 percent or greater) that the skin disorder of the feet relates to the Veteran's active service.  All opinions must be supported by a complete rationale in a typewritten report.

5.  The RO should then readjudicate the issues on appeal, to include those that are inextricably intertwined with the claim for service connection for a kidney disorder.  If a determination remains unfavorable to the Veteran, the RO should issue a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response by the Veteran and his representative.  Thereafter, the case should be returned to the Board for further appellate consideration, if in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


______________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


